DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 02/02/2022. Claims 1-20 are pending of which claims 1-3, 8-10 and 15-17 are amended.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 102a1, a2 as being anticipated by Kothari 2016/0092526.
Regarding claims 1, 8 and 15, Kothari teaches a computer-implemented method, comprising: managing, by a computing system, a declarative infrastructure provisioner to deploy provision a plurality of infrastructure resources within a cloud-computing environment and deploy a plurality artifacts to one or more of the plurality of infrastructure resources based at least in part on identifying instructions to bring a state of the plurality of infrastructure resources and the plurality of artifacts in line with a declared state(version control system manages deployment of application services to a particular version, artifacts are synched in a central or distributed version control system to manage deployments, ¶s24,59)
[" FIG. 20 illustrates a flow diagram of operations performed by the system to create a version of an ETL Object when the ETL tool of the system is integrated with a Distributed VCS.", ¶24]
[“In the embodiment shown in FIG. 3, a data integration developer can perform version management operations using the centralized VCS repository by adding artifacts corresponding to objects in a data integration project to the centralized VCS. For example if the data integration developer creates a new object and wants to add the new object to the VCS repository, the developer can directly add the new object's artifact(s) (e.g., XML artifact(s) exported from the new object) to the centralized VCS repository.”, ¶59]
detecting, by the computing system, a first modification to a first service, the first service comprising at least one infrastructure resource of the plurality of infrastructure resources, the first service utilizing a first distributed version-control repository for performing modifications to the first service(developer A makes a changes to code object in the local code repository, which changes are detected by ETL system, ¶s 47,128,134,196, Fig.7)
["Detect version controlled child object which are  modified/renamed/moved/deleted in the relational database repository of the data integration tool."¶47]
["FIG. 7 illustrates a block diagram of a data integration system in a centralized development environment integrated with a distributed version control system, in accordance with an embodiment of the present invention. As shown in FIG. 7, a data integration tool can be configured and connected with both a local VCS repository and remote centralized VCS repository. In the example shown in FIG. 7, the data integration tool at both Developer A and Developer B (indicated as data integration Studio) is connected to a local Git repository, and each data integration tool is connected to a remote Git repository. Although Git is used as the VCS in the embodiment shown in FIG. 7, any distributed VCS can be used. Each data integration developer can create their local VCS repository by cloning the remote VCS repository. Version management operations can then be performed on the local VCS repository. In some embodiments, the data integration tool can first synchronize the relational database repository of the data integration tool with a local VCS repository and then push changes from the local VCS repository to the remote, centralized VCS repository. In some embodiments, when merging development branches (e.g., resulting from parallel development by multiple, distributed developers), a data integration tool integrated with distributed version control system can first pull the development branches to be merged from the remote centralized VCS repository to the local VCS repository, and then initiate the custom merging process.", ¶128]
[" User operations in data integration tool and subsequently in Version Control Systems can be identified with the relevant identity initiating these operations. For example, if a data integration artifact is modified and checked in, the data integration tool User Identity and Version Control System User Identity of the user who was responsible for the change to the object can be associated with the modifications. Embodiments of the present invention can persist a User Name (or other ID maintained by the data integration tool) as part of a log message which describes the changes that are committed to the local and remote version control system repository while executing commit operation. This facilitates mapping data integration tool User Identity with other user identity/OS User identity while showing version history of an object.", ¶134]
["In various embodiments, server 1012 may be adapted to run one or more services or software applications provided by one or more of the components of the system. In some embodiments, these services may be offered as web-based or cloud services or under a Software as a Service (SaaS) model to the users of client computing devices 1002, 1004, 1006, and/or 1008. Users operating client computing devices 1002, 1004, 1006, and/or 1008 may in turn utilize one or more client applications to interact with server 1012 to utilize the services provided by these components.", ¶196]
 obtaining, by the computing system, state metadata for a second distributed version-control repository associated with performing modifications to a second service, the state metadata being obtained based at least in part on executing a statement of a configuration file corresponding to the first distributed version-control repository, the state metadata identifying one or more modifications made to the second service(metadata are shared/synched across the local repository between developers i.e. developer A, B , ¶s117-122)
["Once development teams are done with the development; they can merge development branches present in the version control system repository as and when decided by project team. Branch merge is a serious operation and could result in many conflicts. These conflicts can be resolved by individual owners over a period of time (could be several days). It is not feasible to use merging feature provided by the centralized version control systems as most of the data integration tools rely on object based persistence. Instead, the following merge operations can be performed:”, ¶117]
 [“ An administrator can initiate the branch merge operation and the database repository of the data integration tool can go into a merge phase. Metadata information of branch merge operation can be maintained in the Merge table in the relation database repository of the data integration tool from where branch merge is initiated.”, ¶118]
[“Information of every object that are part of the merge, can be added to the Merge Object table which can be used as a source for knowing what objects have been merged and which of these have conflicts that need to be resolved. “, ¶119]

[“After the branch merge has been initiated and the objects that have merge conflicts identified, developers to find objects for which they are responsible that have merge conflicts outstanding. A data integration developer can work to resolve a merge conflict regardless to if it is assigned to them or not. To perform the merge, two versions of the object—branch version can be compared with the repository object. This can help the data integration developer to determine which of the two has more “differences” that are needed. The object with more differences can be used as starting point for doing the merge. A data integration developer can be using editor provided by data integration tool to resolve conflict.”, ¶120] 
[“The status of the Merge object table present in the relation database repository of the data integration tool can be updated once conflict is resolved. Even new version of object after resolving conflict can be added to the version control system repository.”, ¶121]

[“The status of the Merge table can be updated once merge operation is complete. Record this merge in the Version Control System so that merge information can be retried while showing version tree of the object to the data integration Developer.”, ¶122]

detecting, by the computing system based at least in part on the state metadata obtained for the second distributed version-control repository, a second modification to the (synching of metadata allows determination of how changes by one developer affect another developer , ¶s117-122) 
["Once development teams are done with the development; they can merge development branches present in the version control system repository as and when decided by project team. Branch merge is a serious operation and could result in many conflicts. These conflicts can be resolved by individual owners over a period of time (could be several days). It is not feasible to use merging feature provided by the centralized version control systems as most of the data integration tools rely on object based persistence. Instead, the following merge operations can be performed:”, ¶117]
 [“ An administrator can initiate the branch merge operation and the database repository of the data integration tool can go into a merge phase. Metadata information of branch merge operation can be maintained in the Merge table in the relation database repository of the data integration tool from where branch merge is initiated.”, ¶118]
[“Information of every object that are part of the merge, can be added to the Merge Object table which can be used as a source for knowing what objects have been merged and which of these have conflicts that need to be resolved. “, ¶119]

[“After the branch merge has been initiated and the objects that have merge conflicts identified, developers to find objects for which they are responsible that have merge conflicts outstanding. A data integration developer can work to resolve a merge conflict regardless to if it is assigned to them or not. To perform the merge, two versions of the object—branch version can be compared with the repository object. This can help the data integration developer to determine which of the two has more “differences” that are needed. The object with more differences can be used as starting point for doing the merge. A data integration developer can be using editor provided by data integration tool to resolve conflict.”, ¶120] 
[“The status of the Merge object table present in the relation database repository of the data integration tool can be updated once conflict is resolved. Even new version of object after resolving conflict can be added to the version control system repository.”, ¶121]

[“The status of the Merge table can be updated once merge operation is complete. Record this merge in the Version Control System so that merge information can be retried while showing version tree of the object to the data integration Developer.”, ¶122]
 in response to detecting the second modification to the second service presenting, by the computing system via a graphical interface, changes comprising the first modification to the first service(GUI based integration tool for viewing and managing software development. ¶3)  
[“Embodiments of the present invention integrate an object based data integration tool, such a GUI-based data integration tools, with version control systems using a relational database repository for persistence. Examples of distributed version control systems include Git, Mercurial, and Bazaar, and examples of centralized version control systems include Subversion, CVS etc. in centralized or distributed environments.”, ¶3]

["The various versions of an object maintained by the VCS can be represented as a graph or tree. When an object is developed serially (e.g., sequentially by the same developer or different developers) the version graph is represented as a linear series of nodes (where each node represents a new version). This linear series may be referred to as a trunk or mainline. In some embodiments, an object can be developed in parallel, which causes the version graph to split into branches. These branches can be merged back to the trunk. The merge operation reconciles the differences between the versions. This can require approval from one or more developers of which conflicting features are to be kept and which are to be discarded. Although text files can be merged relatively simply, more complicated files (such as those described here that represent metadata that defines data integration processes) require significant analysis to determine how the merge is to be performed.", ¶39]
implementing, by the computing system, the changes to the first service according to the user input(once conflicts are kept, rejected or  modified change are deployed to production environment, ¶52).
[“In some embodiments, the label/tag can be used for populating a new empty database repository of the data integration tool, deploying new database repository of the data integration tool, applying patching in production environment or create a new development branch in the remote centralized version control system repository.”, ¶52]

Regarding claims 2, 9 and 16, Kothari teaches wherein the first modification to the first service comprises a modification to at least two of: implementation code, deployment instructions, or testing instructions associated with the first service.
[" Embodiments of the present invention leverage version control systems (both centralized version control systems and decentralized version control systems) with data integration tools to track versions of the metadata artifacts that represent the data integration flow. Knowing the what, who, and when of changes enables developers to compare the performance of particular versions, working out when “bugs” were introduced (or fixed), the nature of such bugs, and the like. Any problems that arose from a change can then be followed up by an examination of what changes were made, who made the change, and the reasons given as to why and when for making the change. Embodiments of the present invention can integrate version control systems that are centralized or distributed with data integration tools in centralized or distributed development environments.", ¶33]

Regarding claims 3, 10 and 17, Kothari teaches, wherein identifying that the configuration data of the second service references the first service comprises: parsing a configuration data associated with the second service; and identifying that the configuration data (the system parses xml files to determine relationships and dependencies between code objects, ¶51, 68-72, Table 1),.
["In some embodiments, a label (or tag) is a user supplied identification text that is used to identify a set of consistent object versions (or the entire repository) as the basis for persistence in the version control systems. The data integration tool can synchronize its database repository with the remote centralized version control system repository as part of creating a full or partial label/tag from the configured trunk/branch present in the remote centralized version control system repository. The database repository of the data integration tool can be synchronized with the remote centralized version control system repository while creating a full label. In some embodiments, a partial sync of selected objects, along with any dependent objects, can be performed while creating a partial table/tag in the remote centralized version control system repository.", ¶51]
["In some embodiments, interdependencies of each object can be identified while creating a partial label/tag: “, ¶68]
[“1. Get the links or relationships of an object”, ¶69]
[“2. For each link L in links or relationships, get the parent, child or referenced “, ¶70]
object R [0071] 3. Set the dependency relationship and save R as dependency”, ¶71] 
[“4. Repeat step 1 on R recursively to get list of all the dependent objects for an object”, ¶72]

Regarding claims 6 and 13, Kothari teaches wherein the user input indicates acceptable of a first portion of the first modification and a rejection of a second portion of the first modification.
[“. The merge operation reconciles the differences between the versions. This can require approval from one or more developers of which conflicting features are to be kept and which are to be discarded. Although text files can be merged relatively simply, more complicated files (such as those described here that represent metadata that defines data integration processes) require significant analysis to determine how the merge is to be performed.”, ¶39]

Regarding claims 7, 14 and 20 Kothari teaches wherein implementing the changes according to the user input comprises executing operations to cause the second distributed version-control repository to reference a previous version of the first service, the previous version existing prior to the first modification of the first service.
["In some embodiments, using a distributed VCS, the data integration developers can always perform version management operations on the local version control system repository present in their machine. The data integration tool can immediately push a commit done on the local version control system repository to the remote centralized version control system repository while executing various version management operations like adding, moving, deleting a version controlled object. In some embodiments, the data integration tool can pull changes from the remote centralized version control system repository to the local repository before executing any of the version management operations like restoring an object from one of its previous versions, restoring a deleted object, populating a database repository of the data integration tool etc.", ¶48]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 1negated by the manner in which the invention was made.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari as applied to claims 1, 8 and 15 above, and further in view of Patwardbhan US 2020/0220848.
Regarding claim 4, 11 and 18, Kothari teaches wherein the first distributed version-control repository and the second distributed version-control repository are git repositories 
["FIG. 6 illustrates a high level diagram of a distributed version control system, in accordance with an embodiment of the present invention. As described above, version control systems (VCSs) can be generally divided into two groups: “centralized” and “distributed”. Version control systems like Subversion (SVN), CVS, and Perforce are classified as Centralized Version Control Systems while version control systems like Git, Mercurial, and Bazaar are classified as distributed version control systems. Various differences exist between centralized and distributed version control systems that may impact how the VCS can be integrated with a data integration tool.", ¶123]

Kothari does not teach the first service is a side-car application. Patwardbhan in the analogous networking arts teaches a system for providing applications using a distributed service mesh. Patwardbhan teaches the first service is a side-car application(¶4).
["Sidecar proxies are often used to provide the commonly-needed Layer 7 services for the applications. A sidecar proxy is a proxy instance that is dedicated to a specific application instance and communicates with other sidecar proxies executing on different nodes for information regarding the application. ", ¶4]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Kothari with a side-car applications. The reason for the modification of a service as a side-car is to provide a microservice that can improve or add functionality of the main application server to which the side-car augments.

Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari as applied to claims 1 8 and 15 above, and further in view of Balasubramanian  US 2016/0371079.
Regarding claims 5, 12 and 19, Kothari does not teach wherein implementing the changes according to the user input comprises executing at least a portion of the first modification to the first service within the second distributed version-control repository for performing modifications to the second service when the user input indicates acceptance. Baklasubramanian in the analogous networking arts teaches a system for code testing. Baklasubramanian teaches wherein implementing the changes according to the user input comprises executing at least a portion of the first modification to the first service within the second distributed version-control repository for performing modifications to the second service when the user input indicates acceptance.
["As shown, multiple users, e.g., a first developer 221 and a second developer 222 have access to IDE 218. Although shown for simplicity as a single IDE, it will be assumed that first and second developers 221, 222 are each accessing his/her own instance of the IDE 218. In other words, first and second developers 221, 222 have a `copy` of the IDE software installed on his/her computers, and second developer 222 simply imports an artifact 230 into his/her IDE, as will be further described herein. ", ¶30]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Kothari with the function of importing the code/artifact of one developer into another .

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbath US 2020/0285462, and further in view of Choe US 2016/0335454.
Regarding claims 1, 8 and 15 Sabbath teaches a computer-implemented method system and CRM comprising instructions executed by a processor for, comprising: managing, by a computing system, a declarative infrastructure provisioner to provision a plurality of infrastructure resources within a cloud computing environment  and deploy a plurality of artifacts to one or more of the plurality of infrastructure resources based at least in part on  identifying instructions to bring  a state of the plurality of infrastructure resources and the plurality of artifacts in line with the declared state (software development system for deploying applications for cloud services, code is deployed to  a particular version  ¶s1,2,5); 
[" The present invention generally relates to computer technology, and more specifically, to a multi-user, collaborative software development tool configured to resolve potential code-change conflicts in real time, i.e., before committing the code change(s) to a central repository. ", ¶1]
["In general, integrated development environments (IDEs) are powerful programming toolkits that integrate editors, wizards, compilers, debuggers, and other tools, which enable software developers to build complex programs and applications. Conventional IDE systems and programming toolkits can employ functions and other resources to assist developers in designing and implementing application code. ", ¶2]
["Embodiments of the present invention are directed to a system for software development collaboration among multiple developers working on a common computer program code and that avoids conflicts before code is committed to a version control system. A non-limiting example of the system includes a first integrated development environment (IDE) instance, a second IDE instance, and a version control system. The version control system is communicatively coupled to the first instance of the IDE and the second instance of the IDE, wherein the version control system performs a method that includes uploading, by the first instance of the IDE, a first source-code change to a change log of a version control system. The second instance of the IDE is used to upload a second source-code change to the change log of the version control system. A determination is made that the second source-code change conflicts with the first source-code change. Based on the determination that the second source-code change conflicts with the first source-code change, a notification of the second source-code change is generated in the first instance of the IDE.", ¶5]
(cloud service ¶33), the first service comprising at least one infrastructure resource of the plurality of infrastructure resources(such  cloud services deployed on physical resources such as servers, storage and  database of a cloud network, ¶33), the first service utilizing a first distributed version-control repository for performing modifications to the first service(a developer in there own workspace in the IDE makes changes to a service, such a service deployed in a cloud computing network environment, ¶5);
["Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. This cloud model may include at least five characteristics, at least three service models, and at least four deployment models. ", ¶33]
["On-demand self-service: a cloud consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with the service's provider. ", ¶35]
["Embodiments of the present invention are directed to a system for software development collaboration among multiple developers working on a common computer program code and that avoids conflicts before code is committed to a version control system. A non-limiting example of the system includes a first integrated development environment (IDE) instance, a second IDE instance, and a version control system. The version control system is communicatively coupled to the first instance of the IDE and the second instance of the IDE, wherein the version control system performs a method that includes uploading, by the first instance of the IDE, a first source -code change to a change log of a version control system. The second instance of the IDE is used to upload a second source -code change to the change log of the version control system. A determination is made that the second source -code change conflicts with the first source -code change. Based on the determination that the second source -code change conflicts with the first source -code change, a notification of the second source -code change is generated in the first instance of the IDE. ", ¶5]

detecting, by the computing system, a second modification to the second service;  in response to detecting the second modification to the second service (detect a second developer’s changes in a second IDE workspace and identify conflicts between the first and second code changes, ¶s4,5) , 
[" Embodiments of the present invention are directed to a computer-implemented method for software development collaboration among multiple developers working on a common computer program code and that avoids conflicts before code is committed to a version control system. A non-limiting example of the computer-implemented method includes uploading, by a first instance of an integrated development environment (IDE), a first source -code change to a change log of a version control system. A second instance of the IDE is used to upload a second source -code change to the change log of the version control system. A determination is made that the second source -code change conflicts with the first source -code change. Based on the determination that the second source -code change conflicts with the first source -code change, a notification of the second source -code change is generated in the first instance of the IDE. ", ¶4]
["Embodiments of the present invention are directed to a system for software development collaboration among multiple developers working on a common computer program code and that avoids conflicts before code is committed to a version control system. A non-limiting example of the system includes a first integrated development environment (IDE) instance, a second IDE instance, and a version control system. The version control system is communicatively coupled to the first instance of the IDE and the second instance of the IDE, wherein the version control system performs a method that includes uploading, by the first instance of the IDE, a first source -code change to a change log of a version control system. The second instance of the IDE is used to upload a second source -code change to the change log of the version control system. A determination is made that the second source -code change conflicts with the first source -code change. Based on the determination that the second source -code change conflicts with the first source -code change, a notification of the second source -code change is generated in the first instance of the IDE. ", ¶5]
presenting, by the computing system via a graphical interface, changes comprising the first modification to the first service(notification is generated in IDE, meaning that an alert is displayed in the develop coding workspace, ¶5)
["Based on the determination that the second source -code change conflicts with the first source -code change, a notification of the second source -code change is generated in the first instance of the IDE. ", ¶5]
receiving, by the computing system, user input indicating acceptance or rejection of the changes comprising the first modification to the first service(manual action by user to fix the conflict until it is resolved and can be rejected, ¶56); 
and implementing, by the computing system, the changes to the first service according to the user input manual action by user to fix the conflict until it is resolved and can be rejected, ¶56)
["At time T2, the second developer 320 makes changes to the source -code, and at time T3 (T3>T2), the first developer 310 makes changes to the source -code. The changes are made independently. Further, the second developer 320 pushes his/her changed source -code into the VCS 305 at time T4. The first developer 310 attempts to push his/her changed source -code into the VCS 305 at time T5 (T5>T4), however, the VCS 305 at time T5, raises a conflict and rejects the push from the first developer 310. The first developer 310 has to manually determine any conflicts in the changed source -code that s/he is attempting to push and rework on the source -code in this manner. The timing diagram depicts the above operations in a time-line manner. ", ¶56][

Sabbath does not teach the use of metadata to detect changes among version control repository and thus does not teach obtaining, by the computing system, state metadata for a second distributed version-control repository associated with performing modifications to a second service, the state metadata being obtained based at least in part on executing a statement of a configuration file corresponding to the first distributed version-control repository, the state metadata identifying one or more modifications made to the second service,
detecting, by the computing system based at least in part on the state metadata obtained for the second distributed version-control repository, a second modification to the second service. 
Choe in the analogous area of computer networking teaches a system for managing services deployed on computational resources. Choe teaches obtaining, by the computing system, state metadata for a second distributed version-control repository associated with performing modifications to a second service, the state metadata being obtained based at least in part on executing a statement of a configuration file corresponding to the first distributed version-control repository, the state metadata identifying one or more modifications made to the second service(metadata is extracted and use to determine incompatibilities/compatibility between deployed services, such  allows application develops to determine compatibilities problems so that they may be resolved, ¶s 131 135, 161, 162, 165),
detecting, by the computing system based at least in part on the state metadata obtained for the second distributed version-control repository, a second modification to the second service(metadata is extracted and use to determine incompatibilities/compatibility between deployed services, such  allows application develops to determine compatibilities problems so that they may be resolved, ¶s 131 135, 161, 162, 165, such a information is retrieved from a respective user’s application developer GUI, ¶152).
["Thus, in certain aspects, the application developer must identify available IT assets that, when assembled and linked to appropriate data sources, provide the one or more services desired by the business entities, and further, are associated with data permissioning and compliance policies that are mutually compatible with each other and with the individuals or entities charged with executing the application. The need to identify and mediate conflicts between the data permissioning and compliance policies may challenge application developers and may slow the development of complex enterprises requiring generation of instances of multiple executable applications for initial testing, development, visualization, and quality-control purposes (e.g., new mobile enterprises requiring executable applications for multiple mobile and server-based platforms).", ¶131]

["The orchestration engine may be configured to package the generated instance and information identifying the linked data into a module having a format suitable for delivery to a device associated with the application developer (e.g., client device 210 of FIG. 2). For example, the orchestration engine may package the generated instance as Javascript or other HTML code, with information identifying the linked data being provided as metadata. In other instances, the generated instances and linking information may be compiled together and provided to the device as an executable file.", ¶135]
[" In some aspects, the application developer, through a corresponding device (e.g., client device 210 of FIG. 2), may access a web page or other GUI associated with a self-serve IT asset store populated with services available to the application developer (e.g., services 1400 of FIG. 14). The application developer may, for example, select one or more of the available services within the self-serve IT asset store (e.g., one or more of services 1400), and IT system 150 may be configured to present the selected services to the application developer for review (e.g., within a corresponding IT asset canvas). Further, as described above, the application developer may request access to the selected services (e.g., by clicking on or otherwise selecting a “check out” region of the self-serve IT asset store), and an orchestration engine associated with IT system 150 may be configured to assemble one or more mutually compatible combinations of the selected services to generate or “spin-up” instances of the required mobile applications, link the generated instances to sources of data having appropriate permissioning and compliance policies, and package the instantiated applications and linked data sources into modules for delivery to the application developer, and described below in reference to FIG. 15.", ¶152]

["In step 1514, the orchestration engine may obtain information (e.g., metadata) associated with the selected services, and may determine whether the selected services are functionally compatible and capable of exchanging data and other programmatic commands through the corresponding selected APIs. Further, in step 1514, the orchestration engine may further determine whether the selected services are consistent with at least one compliance or permissioning policy specified by the application developer (e.g., one or more of services 1416 of FIG. 14) and/or associated with the orchestration engine.", ¶161]

["In certain instances, if the orchestration engine were to identify an incompatible or inconsistent one of the selected services (e.g., step 1514; NO), the orchestration engine may identify a replacement service that is functionally compatible with the other selected services (e.g., in step 1516). The orchestration engine may, for example, automatically add the replacement service to the other services selected by the application developer in step 1516.", ¶162]

["Further, as noted above, the generated instances may be associated with one or more selected data permissioning and compliance services (e.g., one or more of services 1416 of FIG. 14). In some embodiments, the orchestration server may access information associated with the selected data permissioning and compliance services associated with the generated instances (e.g., metadata provided by IT system 150), and may determine, for each of the generated instances, whether the selected services (including the selected data and database services) are consistent with the selected data permissioning and compliance services (e.g., in step 1520). Further, in step 1520, the orchestration server may also determine whether data access permissions associated with the individuals to whom the application developer delegated execution of the generated instances are consistent with the selected data permissioning and compliance services.", ¶165]

Regarding claims 2, 9 and 16, Sabbath teaches wherein the first modification to the first service comprises a modification to at least two of: implementation code(changes to source code), deployment instructions, or testing instructions associated with the first service.
["A typical scenario in programming is that changes being made in one file can impact source -code in that file as well as in other files in which the original file, for instance, is imported. One or more embodiments of the present invention address such technical challenges by detecting if a change being made by a first developer affects the code changes being made by a second developer. The change being made by the first developer can be in a first source -code file, while the change being made by the second developer can be in a second (separate) source -code file. Embodiments of the present invention accordingly, can notify the developers in such a case. ", ¶27]

Regarding claims 3, 10 and 17, Sabbath teaches wherein identifying that the configuration data of the second service references the first service comprises: parsing a configuration data associated with the second service; and identifying that the configuration data references the first distributed version-control repository.

["In one or more examples, the VCS 410 includes one or more processors 412 and one or more memory devices 414 to facilitate the source-code analysis. The source-code analysis can include parsing the source-code, determining dependence between one or more source-code files (e.g. based on header inclusion, configuration files etc.), determining dependence between one or more code blocks in the same source-code file, and the like. ", ¶61]



Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabath/Choe as applied to claims 1, 8 and 15 above, and further in view of Patwardbhan US 2020/0220848.
Regarding claims 4, 11 and 18, Sabbath does not teach wherein the first distributed version-control repository and the second distributed version-control repository are git repositories and the first service is a side-car application. Patwardbhan in the analogous networking arts teaches a system for providing applications using a distributed service mesh. Patwardbhan teaches the first distributed version-control repository and the second distributed version-control repository are git repositories(¶31) and the first service is a side-car application(¶4).
["Sidecar proxies are often used to provide the commonly-needed Layer 7 services for the applications. A sidecar proxy is a proxy instance that is dedicated to a specific application instance and communicates with other sidecar proxies executing on different nodes for information regarding the application. ", ¶4]
["The application instances may be executed as part of a service mesh, such as the Istio/Envoy service mesh available commercially on GitHub. The service mesh comprises a configurable infrastructure layer for one or more microservices application.", ¶31]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabath/Choe with a github development environment. The reason for this modification to use a github would be to utilize a well known and commonly used and reliable development environment that can provide a predictable development environment. The reason for the modification of a service as a side-car is to provide a microservice that can improve or add functionality of the main application server to which the side-car augments.
	
Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabath/Choe as applied to claims 1 8 and 15 above, and further in view of Balasubramanian  US 2016/0371079.
Regarding claims 5, 12 and 19, Sabath/Choe does not teach wherein implementing the changes according to the user input comprises executing at least a portion of the first 
["As shown, multiple users, e.g., a first developer 221 and a second developer 222 have access to IDE 218. Although shown for simplicity as a single IDE, it will be assumed that first and second developers 221, 222 are each accessing his/her own instance of the IDE 218. In other words, first and second developers 221, 222 have a `copy` of the IDE software installed on his/her computers, and second developer 222 simply imports an artifact 230 into his/her IDE, as will be further described herein. ", ¶30]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabath/Choe with the function of importing the code/artifact of one developer into another developers IDE/Workspace. The reason for this modification would be to allow for validation of another developer’s code in the workspace/IDE of another developer.
	
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabath/Choe as applied to claims 1 and 8 above, and further in view of Takawale US 2019\0213115.
Regarding claims 6 and 13, Sabath/Choe does not tech wherein the user input indicates acceptable of a first portion of the first modification and a rejection of a second portion of the first modification. Takawale in the same field of computer networking teaches a system for test cloud applications. Takawale teaches wherein the user input indicates acceptable of a first portion of the first modification and a rejection of a second portion of the first modification.
["In some implementations, the testing platform may provide (e.g., for display on the user device) a proposed addition to the source code, a proposed modification of the source code, a proposed deletion of a portion of the source code, and/or the like, and may provide a user (e.g., a developer of the source code) with an option to approve or reject the proposed addition, modification, or deletion. For example, the testing platform may propose multiple additions, modifications, and/or deletions to the source code, and may provide the user with an option to accept all additions, modifications, or deletions, to reject all additions, modifications, or deletions, or to select individual additions, modifications, or deletions to accept and/or reject. In some implementations, the testing platform may store (e.g., in a data structure), aggregate, and/or process the recommendations, the acceptances or rejections of the recommendations, and/or the like. For example, the testing platform may perform analysis of the recommendations, acceptances or rejections, and/or the like, and may modify the recommendations, may provide comprehensive reports that represent, illustrate, compare, etc. the proposed additions, modifications, or deletions, and/or the like based on the analysis. ", ¶48]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabath/Choe with a system that allows user approval or rejection of portions of source code. The reason for this modification would be to provide granular control of software updates.
	
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabath/Choe as applied to claims 1 8 and 15 above, and further in view of French US 2021/0018193.
Regarding claim s 7, 14  and 20, Sabath/Choe does not teach wherein implementing the changes according to the user input comprises executing operations to cause the second distributed version-control repository to reference a previous version of the first service, the previous version existing prior to the first modification of the first service. French teaches in the analogous networking arts teaches a system for service testing and deployment. French teaches wherein implementing the changes according to the user input comprises executing operations to cause the second distributed version-control repository to reference a previous version of the first service, the previous version existing prior to the first modification of the first service.
["In some embodiments, upon determining that the code does not pass one or more gates 140, the static engine 132A may attempt to automatically (e.g., without user intervention or user input) resolve the issue at each gate that was not passed based on actions defined in the ruleset for gates that were not passed. For example, if a vulnerable dependency that exceeds a major vulnerability is detected through static, analysis tool 135A (implementing the ruleset of gate 140A), static engine 132A may roll back the dependency version to a previous version. The static engine 132A may have access to the in al CI/CD process (not shown) for lifecycle management of the code, as well as git references to previously deployed versions of the code. The static engine 132A may use the git reference corresponding to the appropriate previous version of the code to fetch that version of the code via the internal CI/CD process and rebuild/redeploy the code to the previously deployed version of the code (a rollback). In this way, a previously validated version of the code may be restored. In some embodiments, the static engine 132A may automatically commit the change back into the git repository 131 based on the ruleset of gate 140A. In other embodiments, the ruleset of gate 140A may instruct the static engine 132A to automatically implement patch level changes, while for more significant roll backs the static engine 132A may notify a user that manual intervention is required. Thus, in this scenario, the static analysis engine 132A may mark the gate 140A as "not passed" and the code may not be promoted to the next stage in the development lifecycle (e.g., from testing to staging or production). ", ¶23]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Sabath/Choe with roll back to a previous version of code as taught by French. The reason for this modification would be to allow testing code changes in one developer’s environment against a prior stable version of the other developer’s code in order to debug the code. 
	
Applicant Remarks

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456